—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated October 25, 1995, which granted the defendants’ motion for summary judgment dismissing the complaint and denied his cross motion for partial summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the plaintiff assumed the risks inherent in playing on the outdoor basketball court where he sustained his injuries, including those risks associated with the construction of the playing surface and any open and obvious conditions on it (see, Maddox v City of New York, 66 NY2d 270, 277; see also, Turcotte v Fell, 68 NY2d 432, 439; Bailey v Town of Oyster Bay, 227 AD2d 427; Colucci v Nansen Park, 226 AD2d 366; Ferraro v Town of Huntington, 202 AD2d 468; Pascucci v Town of Oyster Bay, 186 AD2d 725; see also, Marescot v St. Augustine’s R. C. School, 226 AD2d 507; Steward v Town of Clarkstown, 224 AD2d 405). Thompson, J. P., Joy, Krausman and Luciano, JJ., concur.